RESOLUCIÓN
A la solicitud de revisión presentada en este caso, no ha lugar.
*30No incidió el tribunal de instancia al aplicar a los he-chos de este caso lo dispuesto por el Art. 18 de la Ley Núm. 2 de 6 de octubre de 1987 (13 L.P.R.A. 3055(a)(1)).
Lo acordó el Tribunal y certifica el señor Secretario General. Los Jueces Asociados Señores Negrón García, Alonso Alonso y Fuster Berlingeri expedirían. El Juez Aso-ciado Señor Negrón García emitió un voto disidente. El Juez Asociado Señor Fuster Berlingeri emitió un voto disi-dente, al cual se unió el Juez Asociado Señor Alonso Alonso.
(Fdo.) Francisco R. Agrait Liado

Secretario General